In the United States Court of Federal Claims
                                          BID PROTEST
                                            No. 16-317C
                                   Filed Under Seal July 19, 2016
                              Reissued for Publication August 8, 2016*

                                                  )
    SOS INTERNATIONAL LLC,                        )
                                                  )
                         Plaintiff,               )
                                                  )
    v.                                            )
                                                  )                28 U.S.C. § 1491(b); Pre-Award
    THE UNITED STATES,                            )                Bid Protest; Corrective Action.
                                                  )
                         Defendant,               )
                                                  )
    v.                                            )
                                                  )
    SIX3 INTELLIGENCE SOLUTIONS,                  )
    INC.,                                         )
                                                  )
                 Defendant-Intervenor.            )
                                                  )

        Richard Paul Rector, Counsel of Record, DLA Piper US LLP, Washington, DC, for
plaintiff.

      Daniel Kenneth Green, Trial Attorney, Douglas K. Mickle, Assistant Director, Robert E.
Kirschman, Jr., Director, Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
Commercial Litigation Branch, Civil Division, United States Department of Justice, Washington,
DC; and Major Cali Y. Kim and P. Daniel DiPaola, Deputy Chief Counsel, United States
Department of the Army, for defendant.

      Craig S. King, Counsel of Record, Richard J. Webber and Patrick R. Quigley, Arent Fox
LLP, Washington, DC, for defendant-intervenor.



*
  This Memorandum Opinion and Order was originally filed under seal on July 19, 2016 (docket entry no.
39), pursuant to the Protective Order entered in this action on March 11, 2016 (docket entry no. 13). The
parties were given an opportunity to advise the Court of their views with respect to what information, if
any, should be redacted under the terms of the Protective Order. The parties filed a joint status report on
August 8, 2016 (docket entry no. 41) proposing certain redactions, which the Court has adopted.
Accordingly, the Court is reissuing its Opinion and Order dated July 19, 2016, with the agreed upon
redactions indicated by three consecutive asterisks within brackets ([***]).
                          MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

I.      INTRODUCTION

        Plaintiff, SOS International LLC (“SOSi”), brought this pre-award bid protest matter
challenging the United States Department of the Army’s (“Army”) proposed corrective action to
address an alleged patent ambiguity regarding the page limitation requirements for proposals, in
connection with a request for proposals to provide Intelligence Technical Support Services
(“RFP”). SOSi has moved for judgment upon the administrative record, pursuant to Rule 52.1 of
the Rules of the United States Court of Federal Claims (“RCFC”). The government has moved
to dismiss this matter or, in the alternative, for judgment upon the administrative record, pursuant
to RCFC 12(b)(1) and 52.1. In addition, the defendant-intervenor, Six3 Intelligence Solutions,
Inc. (“Six3”), has moved for judgment upon the administrative record, pursuant to RCFC 52.1.
For the reasons set forth below, the Court: (1) DENIES SOSi’s motion for judgment upon the
administrative record; (2) GRANTS the government’s motion to dismiss or, in the alternative,
for judgment upon the administrative record; and (3) GRANTS Six3’s motion for judgment
upon the administrative record.

II.     FACTUAL AND PROCEDURAL BACKGROUND1

        A. Factual Background

        Plaintiff, SOS International LLC, challenges the Army’s plan to take corrective action to
address an alleged patent ambiguity regarding the page limitation requirements for responsive
proposals in connection with a request for proposals to provide Intelligence Technical Services
Support services (“ITSS Contract”), following the award of the contract for these services to the
incumbent contractor, Six3 Intelligence Solutions, Inc. See generally Compl.; AR at 1767.
Specifically, SOSi alleges that the proposed corrective action is unreasonable because the RFP is


1
  The facts recited in this Memorandum Opinion and Order are taken from the complaint (“Compl.”); the
administrative record (“AR”); SOSi’s memorandum in support of its motion for judgment upon the
administrative record (“Pl. Memo.”); the government’s motion to dismiss or, in the alternative, for
judgment upon the administrative record (“Def. Mot.”); Six3’s motion for judgment upon the
administrative record (“Int. Mot.”); and SOSi’s reply to the government’s and Six3’s motion for judgment
on the administrative record (“Pl. Rep.”).



                                                   2
not ambiguous. Compl. at ¶¶ 3-4, 5, 42. As relief, SOSi requests that the Court enjoin the Army
from implementing the proposed corrective action and direct the Army to re-evaluate the
previously submitted proposals for the ITSS Contract “consistent with the terms of the existing
RFP.” Id. at Reqs. for Relief ¶ 3; see also id. at ¶¶ 1, 3-5, 42, Reqs. for Relief ¶¶ 1-2, 4-5.

                1. The Request For Proposals

         On March 25, 2015, the Army issued Request for Proposals No. W564KV-15-R-0004 to
provide ITSS services in support of the Army. AR at 176-240. The RFP contemplates the award
of an indefinite-delivery, indefinite-quantity contract with a one-year base period and four one-
year options. Id. at 335. Specifically, the RFP provides that the Army will conduct the
solicitation using a lowest-priced, technically acceptable methodology and that the award will be
made to an offeror “whose proposal conforms to the solicitation requirements.” Id. at 336. The
RFP requires that the Army evaluate proposals using three evaluation factors−technical, past
performance and price−and that the Army rate the technical and past performance factors as
either acceptable or unacceptable. Id. at 337-38.

                2. The RFP’s Page Limitation Requirements

         Specifically relevant to this dispute, the RFP requires that responsive proposals contain a
volume for each of the three evaluation factors, and the RFP sets forth page limitation
requirements for each volume of the responsive proposals. Id. at 331-32. In this regard, the
Army issued an amendment to the RFP on April 17, 2015, which, among other things, includes a
chart with the page limitation requirements for responsive proposals (“Page Limitation Chart”).
Id. at 329-40. The Page Limitation Chart provides as follows:

 Volume              Volume Title                           Format               Page Limitation
    I   Solicitation, Offer and Award                  Word or PDF              No page limitation
        Documents and Certifications/                  documents
        Representations                                compatible with MS
                                                       Word 2007 or
                                                       Adobe Reader 9
    II       Technical to include:                     Word or PDF              50 page limit
                                                       documents
             Table of Contents:
                                                       compatible with MS
             -Summary                                  Word 2007 or
               -Contract Management                    Adobe Reader 9:
             Plan/Business Arrangement



                                                  3
               -Intelligence technical Support
              Capability
               -Experience

    III       Past Performance                          Word or PDF               20 page limit
                                                        documents
                                                        compatible with MS
                                                        Word 2007 or
                                                        Adobe Reader 9
    IV        Price                                     Excel document            No page limitation.
                                                        compatible with MS        OFFERORS
                                                        Excel 2007                SHALL SUBMIT
                                                                                  SCHEDULE B &
                                                                                  PRICE EXHIBIT
                                                                                  A..
Id. at 331. The Page Limitation Chart provides that the page limit for the technical volume is 50
pages. Id. This chart further provides that the page limit for the past performance volume is 20
pages. Id.

          The RFP does not provide any guidance about how offerors, or the Army, should count
tables of contents, summaries and/or reference pages for the purpose of determining compliance
with the RFP’s page limitation requirements.2 Id. at 176-240, 320-65. But, the RFP provides
that, “[i]f the page limits are exceeded, the pages in excess of the limit will be removed and not
evaluated.” Id. at 231, 331.

          The RFP’s provision on proposal preparation instructions sets forth the specific
requirements for each volume for the responsive proposals. Id. at 332-36. This provision also
does not state whether offerors must include a table of contents, summary, or other reference
pages in the technical volume. Id.

                 3. The Evaluation Of Proposals

          Seven offerors submitted proposals in response to the RFP, including SOSi and Six3. Id.
at 366-1326. It is undisputed that SOSi’s proposal complied with the page limitation


2
 The RFP does, however, provide that, “[c]ontractor[s] shall number each page in order to eliminate any
confusion. In the event the Contractor creates an ambiguity in their numbering of pages, the Government
may exercise its own discretion in counting pages.” AR at 332. No offeror raised a question about
whether tables of contents or other reference pages would be counted toward a proposal’s total page count
during the question and answer period for the RFP. AR at 341-47.


                                                   4
requirements set forth in the RFP. Pl. Memo. at 16; Def. Mot. at 6; Pl. Rep. at 2. In this regard,
the technical volume for SOSi’s proposal is 50 pages, including a cover page, one reference page
and 48 substantive pages. AR at 1018-67. In addition, the past performance volume for SOSi’s
proposal is 20 pages, including a cover page and 19 substantive pages. Id. at 1068-87.

       The parties disagree about whether Six3 complied with the RFP’s page limitation
requirements for its technical volume. Compl. at ¶ 33; Pl. Memo. at 6-7; Int. Mot. at 22. Six3’s
technical volume is 54 pages, including a cover page, three reference pages and 50 substantive
pages. AR at 903-56. In addition, the past performance volume for Six3’s proposal is 18 pages,
including a cover page, one reference page and 16 substantive pages. Id. at 957-74.

       Two other offerors not involved in this dispute−[***] and [***]−also submitted
responsive proposals that shed some light upon how various offerors interpreted the RFP’s page
limitation requirements. Specifically, [***] submitted a technical volume that is 59 pages,
including a cover page, nine reference pages and 49 substantive pages. Id. at 562-620. The past
performance volume for [***] proposal is 21 pages, including a cover page, four reference pages
and 16 substantive pages. Id. at 621-41. In addition, [***] submitted a past performance volume
that is 21 pages, including a cover page, one reference page and 19 substantive pages. Id. at 497-
517.

       The source selection evaluation plan for the RFP provides that a Source Selection
Evaluation Board (“SSEB”) would evaluate the responsive proposals and, thereafter, the Source
Selection Authority (“SSA”) would conduct a second, independent evaluation. Id. at 129-31. To
that end, the SSEB conducted its evaluation of the proposals−including the proposals submitted
by SOSi and Six3−on August 26, 2015. Id. at 1676-732; Def. Mot. at 7. During this evaluation,
the SSEB evaluated all of the pages submitted for each proposal. Def. Mot. at 7; Pl. Rep. at 20-
21; see AR at 1676-732. Based upon this evaluation, the SSEB concluded that the proposals
submitted by SOSi, Six3, [***] and [***] were technically acceptable. AR at 1685, 1691, 1697,
1708. The SSEB further found that Six3’s proposal offered the lowest price. Id. at 1732. And
so, the SSEB concluded that Six3 submitted the lowest-priced, technically acceptable offer for
the ITSS Contract. Id.

       During the SSA’s subsequent evaluation of the responsive proposals, the SSA
disregarded the last four pages of Six3’s technical volume because the SSA found that the


                                                 5
volume exceeded the RFP’s 50-page limit. Id. at 1737. The SSA similarly disregarded portions
of the technical volume and of the past performance volume submitted by [***], because the
SSA concluded that these volumes also exceeded the RFP’s page limitation requirements. Id. at
1737, 1743.

       With respect to Six3’s proposal, the SSA found that the SSEB “improperly considered
and relied upon the four excess pages when determining that Six3 was ‘[a]cceptable’ for the
experience sub factor [sic] . . . .” Id. at 1737. Nonetheless, the SSA utilized “close at hand”
information contained in Six3’s past performance volume, as well as “personal awareness of
Six3’s experience as the incumbent contractor for [the] ITSS requirement” to conclude that
Six3’s proposal was technically acceptable. 3 Id. Although the SSA also found that SOSi, [***],
[***] and another offeror, [***], submitted technically acceptable offers, the SSA ultimately
concluded that Six3’s proposal offered the lowest price. Id. at 1734-35. And so, the Army
awarded the ITSS Contract to Six3 on December 7, 2015. Id. at 1768.

               4. SOSi’s GAO Bid Protest And The Army’s Corrective Action

       Due to delays with the evaluation process for the RFP, the Army extended a task order
under Six3’s prior contract to provide ITTS services until a new contract could be awarded. Id.
at 1949-64. To that end, the Army posted a justification and approval for the sole-source
extension of this task order on January 7, 2016. Id.

       The justification and approval provides, in relevant part, that:

       [T]wo technical proposals, including the ultimate awardee’s proposal, exceeded
       specified page limits. This deviation required the Government to consider lengthy
       discussions and, ultimately, reevaluate all proposals’ conformance to the
       Solicitation by referencing information elsewhere in offerors’ submissions and in
       Government databases.

Id. at 1955.

       On January 14, 2016, SOSi requested information from the Army regarding whether the
two technical proposals mentioned in the justification and approval proposed lower prices than


3
 The Source Selection Authority found that [***] technical volume exceeded the 50-page limit by nine
pages and that [***] past performance volume also exceeded the 20-page limit for that volume by “a few
sentences.” AR at 1743, 1757.



                                                  6
SOSi’s proposed price. Id. at 1919-20. The Army responded to SOSi’s inquiry on January 15,
2016, and advised that “[t]he two offerors that submitted proposals exceeding the page limits
were evaluated as lower priced than SOSi.” Id. at 1921. The Army further advised that the
Source Selection Authority disregarded the excess pages contained in the proposals submitted by
these offerors during the evaluation process. Id.

        On January 19, 2016, SOSi filed a bid protest before the United States Government
Accountability Office (“GAO”) protesting the Army’s decision to award the ITSS Contract to
Six3. Id. at 1926-34. In that protest, SOSi argued that the Army did not comply with the
requirements of the RFP in awarding the ITSS Contract to Six3, because the SSA improperly
used outside knowledge and information contained in the past performance volume of Six3’s
proposal to evaluate the RFP’s experience subfactor. Id.

        On February 18, 2016, the Army’s contracting officer issued a notice of corrective action
in response to SOSi’s bid protest. Id. at 1977-79. The notice provides that the Army’s proposed
corrective action will involve:

            (1) Amending the Solicitation to clarify its page limitations;
            (2) Reopening the competition to the offerors, who originally
                submitted timely offers;
            (3) Holding discussions with those offerors;
            (4) Evaluating any revised proposals; and
            (5) Issuing a new source selection decision in accordance with the
                Solicitation’s evaluation criteria.

Id. at 1978-79.

        The contracting officer explained the reasons for the corrective action in a memorandum
for the record dated February 18, 2016. Id. at 1980. In that memorandum, the contracting
officer states that:

        The Solicitation provided no information about how the Army would count cover
        pages and indices. As a result, some offerors may have included such pages in their
        count, whereas others may not have done so. This ambiguity prejudices both
        groups.
Id. The contracting officer also observes in the memorandum that the RFP’s instructions to
offerors on how to prepare the technical volume do not refer to a table of contents or to a
summary, despite the fact that the RFP’s Page Limitation Chart mentions a table of contents,



                                                 7
summary and the three technical subfactors in the description of the technical volume. Id. at
331, 333-34, 1981.

         In addition, the contracting officer further explains that she finds the RFP to be
ambiguous regarding the page limitation requirements for the technical volume. Id. at 1980-83.
Specifically, the contracting officer observes that the punctuation contained in the portion of the
Page Limitation Chart that describes the technical volume−one colon after the words “Technical
to include” and another colon after the words “Table of Contents”−made it unclear whether the
RFP required that responsive proposals include a table of contents in the technical volume. Id. at
1981. And so, the contracting officer concludes that corrective action was necessary to “ensure
the consistent and correct evaluation of proposals” and that the proposed “corrective action is
reasonable, necessary, fair, and will promote confidence in the integrity of the federal
procurement process.” Id. at 1980.

         In light of the Army’s proposed corrective action, the GAO dismissed SOSi’s bid protest
on February 19, 2016. Id. at 1984. Thereafter, the Army issued a stop-work order directing Six3
to cease work under the ITSS Contract on February 23, 2016. Id. at 1986. The Army
subsequently notified all offerors who submitted timely offers in response to the RFP–including
Six3 and SOSi–that the Army would amend the RFP to clarify the page limitation requirements
and reopen the competition for a new contract award. Id. at 1987-91. SOSi commenced this
litigation challenging the Army’s corrective action plan on March 10, 2016. See generally
Compl.

         B. Procedural Background

         SOSi filed its complaint in this matter on March 10, 2016. See generally Compl. On that
same day, SOSi filed a motion for leave to file the complaint under seal, as well as a motion for a
protective order. See Mot. for Leave to File Under Seal; Mot. for Protective Order.

         On March 11, 2016, the parties participated in a telephonic status conference, during
which Six3 orally moved to intervene. See Order, March 11, 2016. On March 11, 2016, the
Court issued a Scheduling Order, granting SOSi’s motion for leave to file its complaint under
seal and Six3’s motion to intervene. See id. On the same day, the Court also issued a Protective
Order. See generally Protective Order.




                                                   8
       On March 25, 2016, the government filed the administrative record in this matter, which
the government subsequently corrected on April 15, 2016. See generally AR. On April 15,
2016, SOSi filed a motion for judgment upon the administrative record and a memorandum in
support of its motion for judgment upon the administrative record. See generally Pl. Mot.; Pl.
Memo. On May 6, 2016, the government filed a motion to dismiss SOSi’s claim or, in the
alternative, a cross-motion for judgment upon the administrative record, as well as a response to
SOSi’s motion for judgment upon the administrative record. See generally Def. Mot. On the
same day, Six3 filed a cross-motion for judgment upon the administrative record and a response
to SOSi’s motion. See generally Int. Mot. On May 20, 2016, SOSi filed a reply in support of its
motion for judgment upon the administrative record and its response to the motions filed by the
government and Six3. See generally Pl. Rep. Finally, on June 3, 2016, the government and Six3
filed their reply briefs in support of their respective motions. See generally Def. Rep.; Int. Rep.
These matters having been fully briefed, the Court addresses the pending motions.

III.   JURISDICTION AND LEGAL STANDARDS

       A. Bid Protest Jurisdiction

       The Tucker Act grants the United States Court of Federal Claims jurisdiction over bid
protests brought by “an interested party objecting to a solicitation by a Federal agency for bids or
proposals for a proposed contract or to a proposed award or the award of a contract or any
alleged violation of statute or regulation in connection with a procurement or a proposed
procurement.” 28 U.S.C. § 1491(b)(1). In bid protest cases, this Court reviews agency actions
under the Administrative Procedure Act’s (“APA”) “arbitrary and capricious” standard. See 28
U.S.C. § 1491(b)(4) (adopting the standard of review set forth in the Administrative Procedure
Act). Under this standard, an award may be set aside if “(1) the procurement official’s decision
lacked a rational basis; or (2) the procurement procedure involved a violation of regulation or
procedure.” Banknote Corp. of Am., Inc. v. United States, 365 F.3d 1345, 1351 (Fed. Cir. 2004)
(quoting Impresa Construzioni Geom. Domenico Garufi v. United States, 238 F.3d 1324, 1332
(Fed. Cir. 2001)).

       In this regard, the Federal Circuit has explained that:

       When a challenge is brought on the first ground, the test is whether the contracting
       agency provided a coherent and reasonable explanation of its exercise of discretion,


                                                 9
       and the disappointed bidder bears a “heavy burden” of showing that the award
       decision had no rational basis. When a challenge is brought on the second ground,
       the disappointed bidder must show a clear and prejudicial violation of applicable
       statutes or regulations.

Id. (quotations omitted). In addition, when reviewing an agency’s procurement decision, the
Court should recognize that the agency’s decision is entitled to a “presumption of regularity.”
Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 415 (1971), overruled on other
grounds by Califano v. Sanders, 430 U.S. 99 (1977) (citation omitted). The Court should not
substitute its judgment for that of the agency. Cincom Sys., Inc. v. United States, 37 Fed. Cl.
663, 672 (1997). And so, “[t]he protestor must show, by a preponderance of the evidence, that
the agency’s actions were either without a reasonable basis or in violation of applicable
procurement law.” Info. Tech. & Applics. Corp. v. United States, 51 Fed. Cl. 340, 346 (2001),
aff’d, 316 F.3d 1312 (Fed. Cir. 2003) (citation omitted); see Gentex Corp. v. United States, 58
Fed. Cl. 634, 648 (2003).

       The Court’s standard of review “is highly deferential.” Advanced Data Concepts, Inc. v.
United States, 216 F.3d 1054, 1058 (Fed. Cir. 2000) (citing Bowman Transp., Inc. v. Ark.-Best
Freight Sys., Inc., 419 U.S. 281, 285 (1974)). As long as there is “a reasonable basis for the
agency’s action, the court should stay its hand even though it might, as an original proposition,
have reached a different conclusion.” Honeywell, Inc. v. United States, 870 F.2d 644, 648 (Fed.
Cir. 1989) (citation omitted). But, if “the agency entirely fail[s] to consider an important aspect
of the problem [or] offer[s] an explanation for its decision that runs counter to the evidence
before the agency,” then the resulting action lacks a rational basis and, therefore, is defined as
“arbitrary and capricious.” Ala. Aircraft Indus., Inc.-Birmingham v. United States, 586 F.3d
1372, 1375 (Fed. Cir. 2009) (quoting Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins.
Co., 463 U.S. 29, 43 (1983)) (internal quotation marks omitted).

       In addition, the Court has long recognized that contracting officers have “‘broad
discretion to take corrective action where the agency determines that such action is necessary to
ensure fair and impartial competition.’” Amazon Web Servs., Inc. v. United States, 113 Fed. Cl.
102, 115 (2013) (quoting DGS Contract Serv., Inc. v. United States, 43 Fed. Cl. 227, 238
(1999)). But, an agency’s corrective action must be “reasonable under the circumstances” and
“appropriate to remedy the impropriety.” Id. (quoting Reema Consulting Servs., Inc. v. United



                                                 10
States, 107 Fed. Cl. 519, 527 (2012)); see also Centech Grp., Inc. v. United States, 78 Fed. Cl.
496, 506 (2007) (citing Chapman Law Firm Co. v. Greenleaf Const. Co., 490 F.3d 934, 938
(Fed. Cir. 2007)); Sheridan Corp. v. United States, 95 Fed. Cl. 141, 151 (2010) (“[T]he agency’s
corrective action must be rationally related to the defect to be corrected.”) (citation omitted);
WHR Grp., Inc. v. United States, 115 Fed. Cl. 386, 405 (2014) (“The requirement that corrective
action be ‘targeted’ or ‘rationally related’ to an existing defect in the initial procurement is
essential to the integrity of the procurement system.”); but see Sierra Nevada Corp. v. United
States, 107 Fed. Cl. 735, 750-51 (holding that the corrective action need not always “‘target the
identified defect’”) (quoting Sheridan, 95 Fed. Cl. at 153). And so, the Court will enjoin an
agency from implementing corrective action if the corrective action is unreasonable, or if the
corrective action fails to remedy the impropriety. Id.

       B. Justiciability

       It is well established that the Article III justiciability doctrines–including the doctrines of
standing and mootness–apply to this Court. Fisher v. United States, 402 F.3d 1167, 1176 (Fed.
Cir. 2005); see also Square One Armoring Serv., Inc. v. United States, 123 Fed. Cl. 309, 321
(2015). These doctrines also impact the Court’s ability to exercise jurisdiction over pre-award
and post-award bid protest matters. See, e.g., Square One Armoring Serv., Inc., 123 Fed. Cl. at
319.

       To establish standing in either a pre-award or post-award bid protest matter, a plaintiff
must demonstrate that he or she is an “interested party.” 28 U.S.C. § 1491(b). The United States
Court of Appeals for the Federal Circuit has applied the Competition in Contracting Act’s
definition of “interested party” in the context of bid protest matters. Am. Fed’n of Gov. Emps.,
AFL-CIO v. United States, 258 F.3d 1294, 1302 (Fed. Cir. 2001); see also 31 U.S.C. §§ 3551-56.
Specifically, an “interested party” is a party that “(1) is an actual or prospective bidder” and (2)
possesses a “direct economic interest [that] would be affected by the award of the contract or by
the failure to award the contract.” Weeks Marine, Inc. v. United States, 575 F.3d 1352, 1359
(Fed. Cir. 2009) (citation omitted).

       The Court generally treats a challenge to an agency’s corrective action involving the
withdrawal of a contract award and the reopening of the competition as a pre-award bid protest
matter. See id.; Sys. Applic. & Techs., Inc. v. United States, 691 F.3d 1374, 1382 (Fed. Cir.


                                                  11
2012). A protestor must demonstrate prejudice to prove a direct economic interest in a pre-
award bid protest matter, and the United States Court of Appeals for the Federal Circuit has
defined such prejudice as “a non-trivial competitive injury which can be addressed by judicial
relief.” Id. at 1361-62 (quoting WinStar Commc’ns, Inc. v. United States, 41 Fed. Cl. 748, 763
(1998)); see also Sys. Applic. & Techs., Inc., 691 F.3d at 1382.

       This Court has held that a non-trivial competitive injury exists if the plaintiff has been
“deprived of the opportunity to fully and fairly compete.” Magnum Opus, Inc. v. United States,
94 Fed. Cl. 512, 531 (2010) (holding that “there is no meaningful way to further assess the
prejudice to the plaintiff after examination of the merits”) (citing Distributed Solutions, Inc. v.
United States, 539 F.3d 1340, 1345 (Fed. Cir. 2008)). The Court has also held that a plaintiff has
been deprived of the opportunity to fully and fairly compete in instances such as when “the
failure to hold a competition was wrongful or there was a material error in the solicitation.” Id.
But, the Court has found that the costs incurred by a disappointed offeror for submitting a
revised proposal, alone, do not constitute a non-trivial competitive injury. See Square One
Armoring Serv., Inc., 123 Fed. Cl. at 327-28. When a plaintiff fails to demonstrate a non-trivial
competitive injury in a pre-award bid protest matter−or fails to demonstrate that the plaintiff is
the actual or prospective offeror−the plaintiff lacks standing to bring suit and the Court must
dismiss the case. 28 U.S.C. § 1491(b); Sys. Applic. & Techs., Inc., 691 F.3d at 1382-83; see
RCFC 12(b)(1).

       A plaintiff must also demonstrate that the claims presented in a bid protest matter are not
moot. See Totolo/King Joint Venture v. United States, 431 F. App'x 895, 897 (Fed. Cir. 2011).
“A case is moot when the issues presented are no longer ‘live’ or the parties lack a legally
cognizable interest in the outcome.” Caraco Pharm. Labs., Ltd. v. Forest Labs., Inc., 527 F.3d
1278, 1296 (Fed. Cir. 2008) (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)). The
Court will dismiss as moot a claim for which it can no longer grant relief. See Totolo/King Joint
Venture, 431 F. App'x at 896; Square One Armoring Serv., Inc., 123 Fed. Cl. at 324 (“[A] case
becomes moot when it is unreasonable to expect ‘that the alleged violation will recur, and . . .
interim relief or events have completely and irrevocably eradicated the effects of the alleged
violation.’”) (citation omitted). And so, a challenge to a procuring agency’s evaluation and
award decision will be dismissed as moot, if the agency has agreed to take corrective action that
“‘adequately addresse[s] the effects of the challenged agency action, and the Court of Federal


                                                 12
Claims ha[s] no reasonable expectation that the action would recur.’” Square One Armoring
Serv., Inc., 123 Fed. Cl. at 324 (brackets existing) (quoting Chapman Law Firm Co., 490 F.3d at
940).

        C. Judgment Upon The Administrative Record

        Finally, RCFC 52.1 limits the Court’s review of an agency’s procurement decision to the
administrative record. RCFC 52.1; cf. Axiom Res. Mgmt., Inc. v. United States, 564 F.3d 1374,
1379 (Fed. Cir. 2009) (“‘[T]he focal point for judicial review should be the administrative record
already in existence.’”) (quoting Camp v. Pitts, 411 U.S. 138, 142 (1973)). And so, unlike a
summary judgment motion brought pursuant to RCFC 56, the existence of genuine issues of
material fact does not preclude judgment upon the administrative record under RCFC 52.1. See
RCFC 56; Tech. Sys., Inc. v. United States, 98 Fed. Cl. 228, 242 (2011). Rather, the Court’s
inquiry is whether, “given all the disputed and undisputed facts, a party has met its burden of
proof based on the evidence in the record.” A&D Fire Prot., Inc. v. United States, 72 Fed. Cl.
126, 131 (2006) (citing Bannum, Inc. v. United States, 404 F.3d 1346, 1356 (Fed. Cir. 2005)).

        In addition, when deciding a bid protest matter, the Court “may award any relief that [it]
considers proper, including declaratory and injunctive relief.” 28 U.S.C. § 1491(b)(2); see also
Centech Grp., Inc., 554 F.3d at 1036-37. In considering whether to issue a permanent injunction,
the Court looks to (1) whether the plaintiff succeeded on the merits; (2) whether the plaintiff will
suffer irreparable harm in the absence of injunctive relief; (3) whether the balance of hardships to
the parties favors granting injunctive relief; and (4) whether it is in the public interest to grant
injunctive relief. CW Gov’t Travel, Inc. v. United States, 163 F. App’x 853, 857 (Fed. Cir.
2005); see also PGBA, LLC v. United States, 389 F.3d 1219, 1228-29 (Fed. Cir. 2004).
Furthermore, a plaintiff that has not actually succeeded upon the merits of its claim cannot
prevail upon a motion for injunctive relief. Argencord Mach. & Equip., Inc. v. United States, 68
Fed. Cl. 167, 176 (2005). And so, a plaintiff must show an entitlement to injunctive relief by
clear and convincing evidence to prevail upon a request for such relief. CSE Constr. Co., Inc. v.
United States, 58 Fed. Cl. 230, 261 (2003).




                                                  13
IV.    LEGAL ANALYSIS

       A. The Court Must Dismiss SOSi’s Claim As Nonjusticiable

       As a threshold matter, the Court must dismiss this action because SOSi lacks standing to
bring its challenge to the Army’s proposed corrective action and SOSi’s challenge to the Army’s
initial contract award decision is also moot. The government has moved to dismiss SOSi’s
challenge to the proposed corrective action in this matter upon the ground that SOSi lacks
standing to bring this claim. Def. Mot. at 13, 15, 17-18. In its opposition to the government’s
motion to dismiss, SOSi argues that it has standing to pursue this matter because SOSi will be
prejudiced by the proposed corrective action. Pl. Rep. at 3-9. For the reasons discussed below,
SOSi’s argument is belied by the evidence contained in the administrative record.

               1. SOSi Lacks Standing To Bring Its Claim

       The administrative record in this matter clearly demonstrates that SOSi will not suffer a
non-trivial competitive injury as a result of the Army’s proposed corrective action. And so,
SOSi does not have standing to pursue its claim.

       To establish standing in this pre-award bid protest matter, SOSi must demonstrate that it
(1) is an actual or prospective bidder and (2) possesses a direct economic interest that would be
affected by the award of the ITSS Contract or by the failure to award that contract. Weeks
Marine, Inc., 575 F.3d at 1359 (citation omitted). It is without dispute that SOSi is an actual
bidder for award of the ITSS Contract. And so, to establish that it has standing to pursue its
claim, SOSi must show that it will suffer “a non-trivial competitive injury which can be
addressed by judicial relief.” Id. at 1362 (quoting WinStar Commc’ns, Inc., 41 Fed. Cl. at 763);
see also Sys. Applic. & Techs., Inc., 691 F.3d at 1382.

       In its opposition to the government’s motion to dismiss, SOSi alleges that it has standing
to pursue this matter for two reasons. First, SOSi contends that it will suffer a non-trivial
competitive injury, because the Army’s proposed corrective action will force SOSi to re-compete
for a contract that SOSi believes it has already “rightfully won.” Pl. Rep. at 5. In this regard,
SOSi also alleges that the record evidence establishes that SOSi already won the ITSS Contract,
because the government concedes in this litigation that the initial evaluation process for the RFP
was flawed. Id. at 8, 11-13. Second, SOSi contends that it will also be prejudiced by the



                                                 14
proposed corrective action in this case, because reopening the competition would result in SOSi
“having to unrealistically lower its price to compete” for the ITSS Contract. Id. at 8. Neither of
SOSi’s arguments are supported by the evidence contained in the administrative record.

       First, SOSi’s claim that it has standing to bring this matter because SOSi already won the
ITSS Contract is speculative and without support in the administrative record. In this regard, it is
without dispute that the Army initially awarded the ITSS Contract to Six3. AR at 1768-888. It
is also without dispute that, on February 18, 2016, the Army’s contracting officer issued a notice
of corrective action that, among other things, set aside that contract award. AR at 1977-79.
SOSi argues that it has standing because the government acknowledges in this litigation that
there were flaws in the evaluation process that led to the award decision. Pl. Memo. at 30-31.
But, even if true, such an acknowledgment does not demonstrate that SOSi should have been
awarded the ITSS Contract under the circumstances presented by this case. And so, SOSi cannot
rely upon the government’s recognition of flaws in the evaluation process for the ITSS Contract
to establish standing here.

       The administrative record also does not support SOSi’s argument that SOSI would have
been next in line for the award of the ITSS Contract if Six3 had been disqualified. AR at 1732-
35. Rather, the record evidence shows that both the Source Selection Evaluation Board and the
Source Selection Authority concluded that another offeror−[***]−proposed the next lowest-priced,
technically acceptable offer. Id. at 1732; 1734-35. While SOSi appears to suggest that [***]
should have been disqualified from the competition because [***] technical volume exceeded the
RFP’s page limitation requirements, there is no requirement in the RFP to disqualify a proposal
upon this ground. AR at 176-240, 320-65; Compl. at ¶ 2; Pl. Memo. at 29. Indeed, it is mere
speculation to assume that SOSi’s proposal should have received a higher rating than [***]
proposal. And so, again, the record evidence simply does not support SOSi’s argument that it has
standing to pursue this action.

       In addition, SOSi’s novel argument that it will be prejudiced by having to “unrealistically
lower its price beyond the price proposed by Six3” during the re-competition for the ITSS
Contract is similarly without merit or legal support. Pl. Rep. at 5; see Pl. Memo. at 16-17.
Specifically, SOSi argues that it has standing because SOSi will be forced to offer a lower price
during the re-competition for the ITSS Contract, due to the disclosure of Six3’s price following



                                                15
the initial award of the ITSS Contract. Pl. Rep. at 5, 8. As SOSi notes in its motion for
judgment upon the administrative record, the United States Court of Appeals for the Federal
Circuit has held that the original awardee of a contract has standing to challenge subsequent
agency corrective action upon the ground that it is prejudiced by the corrective action because
the awardee’s price has been disclosed. Pl. Memo. at 35; Sys. Applic. & Techs., Inc., 691 F.3d at
1382-83; see also Wildflower Int’l., Ltd. v. United States, 105 Fed. Cl. 362, 391 (2012) (holding
that plaintiff, the initial awardee, had standing to challenge corrective action but, ultimately,
upholding the corrective action). But, the Federal Circuit has not held−as SOSi contends
here−that an unsuccessful offeror has standing to challenge corrective action involving the
reopening of competition because of the disclosure of the initial awardee’s pricing information.
See Square One Armoring Serv., Inc., 123 Fed. Cl. at 325 (“[P]laintiff has not pointed to any
case, and the court is aware of none, in which the court proceeded to address on the merits a
protest by an unsuccessful offeror (as opposed to the original awardee) of an agency's original
evaluation of proposals after the agency had agreed to take corrective action.”). Indeed, SOSi
cites no case law to support this unusual proposition. Pl. Memo. at 15-17; Pl. Rep. at 3-10.
Given this, SOSi has not demonstrated that it will suffer a non-trivial competitive injury as a
result of the Army’s proposed corrective action in this case. And so, the Court must dismiss
SOSi’s claim. Am. Fed’n of Gov. Emps., AFL-CIO, 258 F.3d at 1302; see RCFC 12(b)(1).

               2. SOSi’s Challenge To The Army’s Award Decision Is Moot

       To the extent that SOSi is challenging the Army’s initial decision to award the ITSS
Contract to Six3, the Court must also dismiss such a claim as moot. See Pl. Memo. at 29-30; Pl.
Rep. at 12-13. It is well settled that “[a] case is moot when the issues presented are no longer
‘live’ or the parties lack a legally cognizable interest in the outcome.” Caraco Pharm. Labs.,
Ltd., 527 F.3d at 1296 (quoting Powell, 395 U.S. at 496). This Court has also held that a
challenge to a procuring agency’s evaluation and award decision will be dismissed as moot, if
the agency has agreed to take corrective action that addresses the effects of the challenged
agency action and if the Court does not expect that the alleged violation will reoccur. See, e.g.,
Square One Armoring Serv., Inc., 123 Fed. Cl. at 324-26.

       In this case, it is undisputed that the Army’s contracting officer issued a notice of
corrective action on February 18, 2016, and that this corrective action will, among other things,



                                                  16
set aside the award to Six3, clarify the RFP’s page limitation requirements and reopen the
competition. AR at 1977-79. These undisputed facts make clear that any challenge to the
original evaluation of proposals for the ITSS Contract has been mooted by the Army’s decision
to take corrective action. Cf. Square One Armoring Serv., Inc., 123 Fed. Cl. at 325-26. And so,
the Court must also dismiss any claim challenging the Army’s initial decision to award the ITSS
Contract to Six3 as moot. RCFC 12(b)(1).

       B. The Proposed Corrective Action Is Reasonable

       Even if SOSi could demonstrate that its claim is justiciable, the administrative record also
demonstrates that the proposed corrective action in this matter is reasonable and appropriate
under the circumstances presented. In this regard, the parties have filed cross-motions for
judgment upon the administrative record upon the issue of whether the Army’s proposed
corrective action is reasonable under the circumstances of this case. See generally Pl. Mot.; Def.
Mot.; Int. Mot. In its motion for judgment upon the administrative record, SOSi argues that the
proposed corrective action is arbitrary, capricious, an abuse of discretion and unlawful, because
the RFP is not ambiguous with respect to the page limitation requirements for the technical
volume. Pl. Memo. at 19-24; see also Compl. at ¶¶ 37-38; Pl. Rep. at 15-20. The government
and Six3 counter that the proposed corrective action is reasonable here, because the RFP is
ambiguous with respect to these requirements. Def. Mot. at 24 ; Int. Mot. at 16-31. For the
reasons discussed below, the administrative record shows that the Army’s proposed corrective
action appropriately addresses an ambiguity in the RFP regarding the page limitation
requirements.

                1. The RFP’s Page Limitation Requirements Are Ambiguous

       As an initial matter, a plain reading of the RFP demonstrates that the RFP is ambiguous
with respect to the page limitation requirements for the technical volume. The RFP does not
expressly state whether a table of contents−or any reference pages−should be included in the
total page count for purposes of complying with the RFP’s page limitation requirements for the
technical volume. Id. at 176-240; 320-65. In fact, while the chart mentions a “table of contents,”
“summary,” and three subfactors below the phrase “Technical to include,” the Page Limitation
Chart does not state whether a page containing the table of contents, or other reference pages,




                                                17
should be included in the total page count for the purpose of complying with the RFP’s page
limitation requirements. Id. at 331.

        The RFP’s proposal preparation instructions further contribute to the lack of clarity
surrounding the RFP’s page limitation requirements. Id. at 330-36. These instructions set forth
the requirements for the contents of the technical volume. Id. But, the instructions do not
address or explain how offerors should count a table of contents or other reference pages for
purposes of complying with the RFP’s page limitation requirements. Id. at 333-34. The RFP is
otherwise silent about whether to count a table of contents, summaries and references pages
toward the total page count. Id. at 176-240, 320-65. Given this, the RFP is ambiguous with
respect to how offerors−and the Army−would determine compliance with the RFP’s page
limitation requirements.4

        A review of the other evidence in the administrative record further supports the
conclusion that the page limitation requirements set forth in the RFP are ambiguous. In
particular, the administrative record shows that three of the seven offerors that submitted
proposals in response to the RFP put forward proposals that exceeded the RFP’s page limits, if
tables of contents and other reference pages are included in the total page count. Id. at 497-517;
562-641; 903-56. For example, [***] submitted a technical volume that contains 59 pages,
including a cover page, nine reference pages and 49 substantive pages. Id. at 562-620. [***] and
[***] also both submitted proposals containing a past performance volume that exceeds 20 pages,
if tables of contents, other reference pages and summaries are counted. Id. at 497-517; 621-41.
And so, the evidence in the administrative record suggests that the offerors that submitted
proposals in response to this RFP had different understandings about how to comply with the
RFP’s page limitation requirements.

        The lack of clarity in the RFP about how to comply with the RFP’s page limitation
requirements is further evidenced by the disagreement that occurred within the Army about how
to satisfy these requirements. The administrative record shows that the Army’s Source Selection


4
 After determining that a contract is ambiguous, the Court typically determines whether such an
ambiguity as patent or latent. Jowett, Inc. v. United States, 29 F. App’x 584, 587 (Fed. Cir. 2002). In this
case, classification of the RFP’s ambiguity as patent or latent is not relevant to whether the proposed
corrective action is reasonable. And so, the Court does not reach this issue.



                                                    18
Evaluation Board evaluated all of the pages contained in the technical volume for each proposal
that the Army evaluated, even if the total number of pages in that volume exceeded the page
limit provided in the Page Limitation Chart. Id. at 1676-732. But, during a subsequent
evaluation, the Army’s Source Selection Authority disregarded what it determined to be “excess”
pages in conducting its evaluation. Id. at 1737, 1743, 1757. And so, the evidence in the
administrative record demonstrates that the Army, as well as many of the offerors, had different
interpretations of the RFP’s page limitation requirements.

                2. The Corrective Action Is Appropriate To Remedy The Ambiguity

         Given the ambiguity in the RFP regarding the page limitation requirements, the Army’s
proposed corrective action is appropriate here. In this case, the Army’s contracting officer has
proposed corrective action to address this ambiguity because “[the solicitation] provided no
information about how the Army would count cover pages and indices.” AR at 1980. To that
end, the Army proposes to: (1) amend the subject solicitation for the ITSS Contract to clarify its
page limitations; (2) reopen the competition to the offerors that originally submitted timely
offers; (3) hold discussions with those offerors; (4) evaluate the revised proposals; and (5) issue a
new award decision. Id. at 1978-79. The Army’s plan to allow offerors to submit new proposals
after the government clarifies the RFP’s page limitation requirements directly addresses the
ambiguity in the RFP. Id. Moreover, as the Army’s contracting officer observes in her
memorandum explaining the proposed corrective action, the steps to be taken by the Army to
address this ambiguity will clarify the page limitation requirements and ensure a fair and
impartial competition for all offerors. Id. at 1980.

         The proposed corrective action is reasonable under the circumstances presented in this
case and appropriate to fix the ambiguity in the RFP. Amazon Web Servs., Inc., 113 Fed. Cl. at
115; see also Sheridan Corp., 95 Fed. Cl. at 151. And so, the Court grants the cross-motions for
judgment upon the administrative record filed by the government and Six3 with respect to this
issue.

         C. SOSi Is Not Entitled To Permanent Injunctive Relief

         Lastly, because SOSi has not prevailed upon the merits of its claim, SOSi is not entitled
to the injunctive relief that it seeks in this matter. In its motion for judgment upon the
administrative record, SOSi requests that the Court permanently enjoin the Army from


                                                 19
proceeding with the proposed corrective action in this matter. Pl. Memo. at 32. SOSi must
demonstrate that it has succeeded upon the merits of its claim in order to obtain such relief. CW
Gov’t Travel, Inc., 163 F. App’x at 857 (holding that for a party to prevail upon a request for
injunctive relief, such party must show that (1) it has succeeded upon the merits of its claim; (2)
it will suffer irreparable harm in the absence of injunctive relief; (3) the balance of hardships to
the parties favors granting injunctive relief; and (4) it is in the public interest to grant injunctive
relief); Argencord Mach. & Equip., Inc., 68 Fed. Cl. at 176 (“A plaintiff that has not actually
succeeded on the merits of its claim cannot prevail on its motion for injunctive relief.”) (citation
omitted).

        SOSi makes no such showing here. As discussed above, SOSi lacks standing to pursue
its challenge to the Army’s proposed corrective action and its challenge to the Army’s initial
decision to award the ITSS Contract to Six3 is also moot. Moreover, even if SOSi did have
standing to bring its claim, the administrative record demonstrates that the Army’s proposed
corrective action is reasonable under the circumstances of this case. And so, the Court must
deny SOSi’s request for injunctive relief. See Argencord Mach. & Equip., Inc., 68 Fed. Cl. at
176.

V.      CONCLUSION

        In sum, the administrative record in this matter clearly demonstrates that SOSi lacks
standing to pursue its challenge to the Army’s proposed corrective action, because SOSi cannot
demonstrate that it will suffer a non-trivial competitive injury as a result of this corrective action.
Moreover, to the extent SOSi challenges the Army’s initial decision to award the ITSS Contract
to Six3, SOSi’s claim is also moot.

        In addition, even if SOSi could demonstrate standing to pursue its claim, the
administrative record also shows that the Army’s corrective action is reasonable under the
circumstances of this case. Finally, SOSi has not demonstrated that it is entitled to the injunctive
relief that it seeks in this action, because SOSi has not succeeded upon the merits of its claim.

        And so, for the foregoing reasons, the Court:

        1. DENIES SOSi’s motion for judgment upon the administrative record;




                                                   20
       2. GRANTS the government’s motion to dismiss or, in the alternative, for judgment
          upon the administrative record; and

       3. GRANTS Six3’s motion for judgment upon the administrative record.

       Some of the information contained in this Memorandum Opinion and Order may be
considered protected information subject to the Protective Order entered in this matter on March
11, 2016. This Memorandum Opinion and Order shall therefore be filed under seal. The parties
shall review the Memorandum Opinion and Order to determine whether, in their view, any
information should be redacted in accordance with the terms of the Protective Order prior to
publication. The Court hereby ORDERS that the parties FILE a joint status report, on or before
August 16, 2016, identifying the information, if any, that they contend should be redacted in this
Memorandum Opinion and Order, together with an explanation of the basis for each proposed
redaction.

       The Clerk is directed to enter judgment accordingly.

       Each party to bear its own costs.

       IT IS SO ORDERED.




                                                  s/Lydia Kay Griggsby
                                                  LYDIA KAY GRIGGSBY
                                                  Judge




                                               21